DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 02, 2022 has been entered.
Response to Amendment
The amendment filed December 02, 2022 has been entered. Claims 1-29 are pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 12, 16-23, 26-27 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Cronenberg (US 2017/0028132).
Regarding claim 1, Cronenberg discloses a drug delivery device (device of Fig 25) comprising: a drug container (306, Fig 25) having a distal end with an opening covered by a pierceable seal (400, Fig 27); a connection hub (404, Fig 27) disposed adjacent to the pierceable seal and having an interior space (See annotated Fig 27), at least a distalmost portion (See annotated Fig 27) of the pierceable seal being disposed within the connection hub without directly contacting the connection hub (See Fig 27); and a piercing member (390, Fig 27) having an unactuated position wherein a tip of the piercing member is exterior to the drug container (See Fig 27), and a delivery position wherein the tip of the piercing member pierces through the pierceable seal into the drug container (Para 0098), wherein the tip of the piercing member is configured to move through the interior space of the connection hub in moving from the unactuated position to the delivery position (Para 0093 and 0098; the piercing member 390 moves through the connection hub 404 as it moves toward and pierces the pierceable seal 400), and the piercing member is free from contact with the pierceable seal and any member disposed at least partially within the pierceable seal when the piercing member is in the unactuated positioned (As seen in Fig 27, the piercing member 390 is not in contact with any elements within the pierceable seal 400).

    PNG
    media_image1.png
    675
    636
    media_image1.png
    Greyscale

Regarding claim 2, Cronenberg discloses the piercing member (390, Fig 27) includes a hollow needle (Par 0093, lines 5-7; Also see Fig 29).
Regarding claim 3, Cronenberg discloses a mechanism (354, Fig 25) configured to move the piercing member (390, Fig 27) from the unactuated position to the delivery position (Para 0098; The spring 354 moves the piercing member relative to the drug container from being positioned outside the drug container to being positioned within the drug container.)
Regarding claim 5, Cronenberg discloses a plunger seal (358, Fig 25) movably disposed in the drug container (306, Fig 25) for expelling a drug (Para 0100, lines 1-7).
Regarding claim 12, Cronenberg discloses an introducer member (388, Fig 27) coaxially arranged with the piercing member (390, Fig 27), the piercing member being configured to telescope from the introducer member in moving from the unactuated position to the delivery position (Para 0097).
Regarding claim 16, Cronenberg discloses the pierceable seal (400, Fig 27) fixedly engages an exterior surface of the drug container (306, Fig 27) (See Fig 27 wherein a flanged portion of the seal 400 engages with the top most surface of the drug container 306).
Regarding claim 17, Cronenberg discloses a stopper (358, Fig 25) disposed at least partially within the drug container (306, Fig 25) and configured to move toward the pierceable seal (400, Fig 27) to expel a drug from the drug container (Para 0100, lines 1-7).
Regarding claim 18, Cronenberg discloses the connection hub (404, Fig 27) comprises a wall that is fixed immovably with respect to the pierceable seal (400, Fig 27)  (Para 0093 and Para 0097; As described, the flexible portion 386 and legs 416 collapse and bend in order to pierce the membranes 394, 406 and seal 400 while the barrier portion 384, connection hub 404, and seal 400 are fixed relative to one another to allow the piercing needles to pierce them in turn.) and does not contact the pierceable seal (See Fig 27).
Regarding claim 19, Cronenberg discloses the piercing member (390, Fig 27) is in the unactuated position, the piercing member is exterior to the pierceable seal (400, Fig 27) such that no portion of the pierceable seal surrounds the piercing member (See Fig 27).
Regarding claim 20, Cronenberg discloses a drug delivery device (device of Fig 25): a drug container (306, Fig 25) comprising a wall and an opening (opening comprising seal 400, Fig 27); a pierceable seal (400, Fig 27) covering the opening and fixedly secured to an exterior surface of the wall of the drug container (See Fig 27 wherein a flanged portion of the seal 400 engages with the top most surface of the drug container 306); a connection hub (404, Fig 27) disposed adjacent to the pierceable seal and having an interior space, wherein at least a portion of the pierceable seal is disposed within the connection hub and no portion of the connection hub is disposed within the pierceable seal (See annotated Fig 27); and a piercing member (390, Fig 27) having an unactuated position wherein a tip of the piercing member is exterior to the drug container (See Fig 27), and a delivery position wherein the tip of the piercing member pierces through the pierceable seal into the drug container (Para 0098), 4Application No. 16/752,075Docket No.: 32263/52294CONReply to Office Action of May 4, 2022wherein the tip of the piercing member is configured to move through the interior space of the connection hub in moving from the unactuated position to the delivery position (Para 0093 and 0098; the piercing member 390 passes through the connection hub 392, once the outer needle 388 pierces both membranes, to subsequently pierce the pierceable seal 400), and piercing member is free from contact with the pierceable seal and any member disposed at least partially within the pierceable seal when the piercing member is in the unactuated positioned (As seen in Fig 27, the piercing member 390 is not in contact with any elements within the pierceable seal 400).

    PNG
    media_image1.png
    675
    636
    media_image1.png
    Greyscale

Regarding claim 21, Cronenberg discloses a stopper (358, Fig 25) disposed at least partially within the drug container (306, Fig 25) and configured to move toward the pierceable seal (400, Fig 27) to expel a drug from the drug container (Para 0100, lines 1-7).
Regarding claim 22, Cronenberg discloses the connection hub (404, Fig 27) comprises a wall that is fixed immovably with respect to the pierceable seal (400, Fig 27)  (Para 0093 and Para 0097; As described, the flexible portion 386 and legs 416 collapse and bend in order to pierce the membranes 394, 406 and seal 400 while the barrier portion 384, connection hub 404, and seal 400 are fixed relative to one another to allow the piercing needles to pierce them in turn.) and does not contact the pierceable seal (See Fig 27).
Regarding claim 23, Cronenberg discloses the piercing member (390, Fig 27) is in the unactuated position, the piercing member is exterior to the pierceable seal (400, Fig 27) such that no portion of the pierceable seal surrounds the piercing member (See Fig 27).
Regarding claim 26,  Cronenberg discloses the connection hub (404, Fig 27) comprises a first end and a second end each at least partially defining the interior space of the connection hub, the distalmost portion of the pierceable seal being disposed within the first end of the connection hub (See annotated Fig 27 below), at least a portion of the second end of the connection hub being at least substantially stationary with respect to at least a portion of the pierceable seal during movement of the piercing member from the unactuated position to the delivery position (Para 0093 and Para 0097; as no part of the connection hub or cap 404 moves during actuation of the piercing member, this limitation is met).
Regarding claim 27, Cronenberg discloses a volume of the interior space of the connection hub (404, Fig 27) is at least substantially constant during movement of the piercing member from the unactuated position to the delivery position (Para 0093 and Para 0097; as no part of the connection hub or cap 404 moves or compresses during actuation of the piercing member, this limitation is met).
Claims 24-25 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Cronenberg (US 2017/0028132) as evidenced by Py (US 2013/0333796).
Regarding claim 24, Cronenberg discloses the connection hub (404, Fig 27) is at least selectively coupled to the drug container (306, Fig 27) (Para 0094), and at least a portion of the pierceable seal (400, Fig 27) is configured to be sterilized using UV sterilization when the connection hub is coupled to the drug container (as best seen in Fig 27, when the connection hub or cap 404 is coupled to the drug container 306, there is at least an opening at 408 where UV sterilization could be applied to the pierceable seal 400. The claim language does not require any particular structure or material. Additionally, as evidenced by Py in Para 0108, lines 11-22 and seen in Fig 3B, it is well known in the art to use UV sterilization to sterilize a septum 32 within a drug container 12 while the connection hub or cap 22 is coupled to the drug container).
Regarding claim 25, Cronenberg discloses the connection hub (404, Fig 27) is at least selectively coupled to the drug container (306, Fig 27) (Para 0094), and at least a portion of the pierceable seal (400, Fig 27) is configured to be sterilized using UV sterilization when the connection hub is coupled to the drug container (as best seen in Fig 27, when the connection hub or cap 404 is coupled to the drug container 306, there is at least an opening at 408 where UV sterilization could be applied to the pierceable seal 400. The claim language does not require any particular structure or material. Additionally, as evidenced by Py in Para 0108, lines 11-22 and seem in Fig 3B, it is well known in the art to use UV sterilization to sterilize a septum 32 within a drug container 12 while the connection hub or cap 22 is coupled to the drug container).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6- 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cronenberg (US 2017/0028132) in view of O’Connor (US 2013/0066274).
Regarding claim 4, Cronenberg discloses a spring (354, Fig 25), however, it does not exert a force on a piercing member retainer (396, Fig 27), but exerts a force on the drug container as described in Para 0098.
O’Connor teaches a drug delivery device (10, Fig 1A) comprising a drug container (58, Fig 4A); piercing member (330, Fig 4A); a mechanism (390, Fig 2A) configured to move the piercing member from the unactuated position to the delivery position (Para 0051), wherein the mechanism comprises a spring configured to exert a force on a piercing member retainer (Para 0051, lines 24-33; As described, the mechanism 390 is connected to the fluid pathway connection 300 which includes the piercing member retainer 310 and the mechanism 390 can comprise a compression spring to reduce the activation force when actuating the piercing member).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring positioned to exert a force on the drug container to be positioned to exert a force on the piercing member retainer as O’Connor teaches that a spring mechanism positioned to move the drug container and a spring mechanism positioned to move the piercing member could be used to achieve the same result (fluidly connecting the drug container to the fluid conduit as described in Para 0051) and thus a spring mechanism positioned to move the drug container and a spring mechanism positioned to move the piercing member were art-recognized equivalents at the time the invention was made. It has been held that substituting parts of an invention involves only routine skill in the art.
Regarding claim 6, Cronenberg discloses all of the elements of the invention as discussed above, however, is silent regarding an electrical skin sensor.
O’Connor teaches a drug delivery device (10, Fig 1A) comprising a drug container (58, Fig 4A); piercing member (330, Fig 4A); and an electrical skin sensor (24, Fig 1C; Para 0035; the sensor 24 can be a capacitive or impedance-based sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device disclosed by Cronenberg to include an electrical skin sensor as taught by O’Connor in order to have a safety features to ensure device cannot be engaged unless the device is in contact with the body of the user (Para 0035).
Regarding claim 7, Cronenberg discloses a housing (304, Fig 21) wherein the drug container (306, Fig 21) is at least partially disposed within the housing (See Fig 21), however is silent regarding the housing having an adhesive surface attachable to a patient.
O’Connor teaches a drug delivery device (10, Fig 1A) comprising a drug container (58, Fig 4A); piercing member (330, Fig 4A); and a housing (12, Fig 1A) having an adhesive surface (26, Fig 1A) attachable to a patient (Para 0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device disclosed by Cronenberg to include an adhesive surface in order to adhere the delivery device to the body of the user (Para 0059).
Regarding claim 8, Cronenberg discloses a subcutaneous delivery member (“patient needle”, Para 0085), however, it is silent regarding the subcutaneous delivery member at least partially disposed within the housing in an unactuated position.
O’Connor teaches a drug delivery device (10, Fig 1A) comprising a drug container (58, Fig 4A); piercing member (330, Fig 4A); and a subcutaneous delivery member (“needle”; Para 0041) at least partially disposed within the housing in an unactuated position (Para 0042, lines 15-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the subcutaneous delivery member to be a part of an insertion mechanism and be disposed within the housing in an unactuated position as taught by O’Connor in order to maintain sterility of the delivery member before activation of the device (Para 0042, lines 15-24).
Regarding claim 9, the modified invention of Cronenberg and O’Connor discloses an insertion mechanism (200, Fig 1B, -O’Connor) configured to move the subcutaneous delivery member through an opening in a wall of the housing for insertion into a patient (Para 0042, lines 15-24 -O’Connor).
Regarding claim 11, the modified invention of Cronenberg and O’Connor discloses a sterile fluid conduit (398, Fig 27; Para 0093, lines 13-15 -Cronenberg; Also see Para 0038, lines 11-13 and Para 0041, lines 15-18 of O’Connor wherein the piercing member 330 is fluidly connected to the insertion mechanism 200 by conduit 30) connecting the piercing member (390, Fig 27 -Cronenberg) and the insertion mechanism (200, Fig 1B -O’Connor).
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cronenberg (US 2017/0028132) in view of O’Connor (US 2013/0066274) and further in view of Schabbach (US 2016/0213837).
Regarding claim 10, the modified invention of Cronenberg and O’Connor discloses all of the elements of the invention as discussed above, however, is silent regarding the insertion mechanism includes a rotational biasing member.
Schabbach teaches a drug delivery device (“insulin pump”, Para 0045) comprising an insertion mechanism (1, Fig 1) that includes a rotational biasing member (13, Fig 3A) (Para 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion mechanism disclosed by O’Conner to be the insertion mechanism including a rotational biasing member as taught by Schabbach in order to have an insertion mechanism that has limited space requirements thus allowing for a low-profile injection device with a high wearing comfort (Para 0033).
Claims 13-15 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cronenberg (US 2017/0028132).
Regarding claim 13, Cronenberg discloses a film (406, Fig 27), however, is silent regarding it covering an opening in a wall of the connection hub.
Cronenberg further teaches in the embodiment of Figs 30-32, a connection hub or cap (428, Fig 32) wherein a film (426, Fig 30) covers an opening in a wall of the connection hub (the film covers a distal opening of the cap 428 when in the cap is in the position shown in Fig 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the connection hub disclosed by Cronenberg with the connection hub 428 further disclosed by Cronenberg in order to have a cap that can provide a guide feature to aid in the positioning of the sleeve assembly to be adjacent to the membrane (Para 0103).
Regarding claim 14, Cronenberg discloses the introducer member has an actuated position wherein the tip of the introducer member (388, Fig 27) pierces through the film (Para 0096), however, is silent regarding the introducer member has an unactuated position wherein a tip of the introducer member is within the interior space of the connection hub.
Cronenberg further teaches in the embodiment of Figs 30-32, a connection hub or cap (428, Fig 32) comprising a guide feature (429, Fig 30) that receives the flexible sleeve assembly (380, Fig 27) such that the introducer member has an unactuated position wherein a tip of the introducer member is within the interior space of the connection hub (Para 0103; See Fig 27; Since the tip of introducer member 388 rests in the distal portion 392 of the sleeve assembly as seen if Fig 27, the tip of the introducer member would be within the interior space of the guide feature of the cap that receives the distal portion of the sleeve assembly in the unactuated position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the connection hub disclosed by Cronenberg with the connection hub 428 further disclosed by Cronenberg in order to have a cap that can provide a guide feature to aid in the positioning of the sleeve assembly to be adjacent to the membrane (Para 0103).
Regarding claim 15, the modified invention of Cronenberg discloses the piercing member (390, Fig 27) is configured to telescope from the introducer member (388, Fig 27) after the introducer member has pierced the film (406, Fig 27) such that the piercing member does not contact the film (Para 0097).
Regarding claim 28, Cronenberg discloses all of the elements of the invention as discussed above, however, it is silent regarding the connection hub includes a proximally-facing interior surface at least partially defining the interior space of the connection hub, and wherein at least a portion of the proximally-facing interior surface of the connection hub is free from contact with any component fixed to the drug container.
Cronenberg further teaches in the embodiment of Figs 30-32, a connection hub or cap (428, Fig 32) comprising a guide feature (429, Fig 30), the connection hub including a proximally-facing interior surface (See annotated Fig 32 below) at least partially defining the interior space of the connection hub, and wherein at least a portion of the proximally-facing interior surface of the connection hub is free from contact with any component fixed to the drug container (there is at least a portion of the proximally-facing interior surface that is not in contact with cap 424 since there is a small gap as seen in Fig 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the connection hub disclosed by Cronenberg with the connection hub 428 further disclosed by Cronenberg in order to have a cap that can provide a guide feature to aid in the positioning of the sleeve assembly to be adjacent to the membrane (Para 0103).
Regarding claim 29, Cronenberg discloses all of the elements of the invention as discussed above, however, it is silent regarding the connection hub includes a proximally-facing interior surface at least partially defining the interior space of the connection hub, and wherein at least a portion of the proximally-facing interior surface of the connection hub is free from contact with any component fixed to the drug container.
Cronenberg further teaches in the embodiment of Figs 30-32, a connection hub or cap (428, Fig 32) comprising a guide feature (429, Fig 30), the connection hub including a proximally-facing interior surface (See annotated Fig 32 below) at least partially defining the interior space of the connection hub, and wherein at least a portion of the proximally-facing interior surface of the connection hub is free from contact with any component fixed to the drug container (there is at least a portion of the proximally-facing interior surface that is not in contact with cap 424 since there is a small gap as seen in Fig 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the connection hub disclosed by Cronenberg with the connection hub 428 further disclosed by Cronenberg in order to have a cap that can provide a guide feature to aid in the positioning of the sleeve assembly to be adjacent to the membrane (Para 0103).

    PNG
    media_image2.png
    330
    479
    media_image2.png
    Greyscale
















Response to Arguments
	Applicant’s arguments regarding Cronenberg’s cap 404 does not define an interior space through which the inner needle 390 moves through have been fully considered but are not persuasive. As illustrated in the annotated Fig 27 used in the rejections of claim 1 and 20, the cap 404 does in fact define an interior space. It is an interior space as it is a space defined by the circumference of the cap. Additionally, the inner needle 390 does move through the interior space as Para 0098 describes that the inner needle 390 “passes through the chamber 408 without contacting either of the membranes 394 and 406, and the force from the plunger spring 354 impales the septum 400”. Since at least the chamber 408 and distal face of the pierceable seal 400 are within the interior space, the inner needle 390 passes through the interior space.
	Applicant’s arguments regarding the embodiment of Fig 27 of Cronenberg failing to teach new claims 28 and 29 have been fully considered, but are moot in view of the current rejection that relies on the embodiment of Figs 30-32 to teach the new limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTARIUS S DANIEL/Examiner, Art Unit 3783        
/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783